Citation Nr: 0907225	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's friend


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to 
February 1970.

This case now comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found CUE in an earlier RO 
decision, and assigned an earlier effective of September 17, 
1999 for the grant of service connection.  The Veteran 
appealed the assigned effective date.

The Veteran testified at hearing at the RO before the 
undersigned in July 2008.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

No document received prior to September 17, 1999, may be 
construed as a formal or informal claim of entitlement to 
service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to September 17, 
1999 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2008).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The July 2006 letter and a June 2008 notice 
letter addressed the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty assist, the Veteran's service, VA, 
and private treatment records have been obtained, to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  Indeed, the record was held 
open follwing the Veteran's July 2008 personal hearing to 
permit him the opportunity to submit evidence showing that he 
filed a claim for service connection prior to September 1999.  
Additional evidence (treatment records) was submitted by the 
veteran in September 2008 along with a waiver of RO 
consideration.  

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  


Law and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

By way of history, the Veteran initially filed a claim for 
service connection for PTSD on September 17, 1999.  Service 
connection was ultimately denied in June 2002.  The Veteran 
did not perfect an appeal.  In July 2003, the Veteran 
submitted an application to reopen the claim for service 
connection for PTSD.  By a rating action dated in August 
2004, the Veteran was awarded service connection for PTSD.  A 
70 percent disability rating was assigned, effective July 23, 
2003, the date receipt of the reopened claim.  The Veteran 
did not perfect an appeal.  

In March 2006, the Veteran filed a free standing claim for an 
earlier effective date.  In a February 2007 rating decision, 
the RO assigned a new effective date of September 17, 1999 
for the award of service connection for PTSD.  The RO found 
CUE in the earlier RO decision which denied service 
connection for PTSD.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  The Veteran appealed the 
rating decision with respect to the assigned effective date.  

The Veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
The Veteran essentially contends that he has had the same 
disability at approximately the same severity since 1992, 
which is when he reportedly filed his initial claim.  He 
argues that the record clearly establishes that he began 
seeking treatment for PTSD as early as 1995 and treatment 
through VA for psychiatric complaints since 1991.  In this 
regard, he maintains he attempted to file a claim for service 
connection in 1991, but that he got the "run-around."  His 
friend testified that he filed a claim for service connection 
sometime in 1992.  He recalled that the Veteran had filed his 
claim for benefits prior to him. 

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The 
effective date of award for the grant of service connection 
can be no earlier than the date of receipt of the claim.  See 
38 C.F.R. § 3.400.

"Date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2008).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits." 38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date. 
Servello, 3 Vet. App. at 200.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However, according to the 
United States Court of Appeals for Veterans Claims (Court), 
38 C.F.R. § 3.157 only applies to a defined group of claims.  
See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 
3.157 applies to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service connected rating 
where service connection has already been established).  VA 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence of a 
disability/condition does not establish intent on the part of 
the Veteran to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (where appellant had not been 
granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.

Further, the mere presence of a disability does not establish 
intent on the part of the Veteran to seek service connection 
for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  

Although the Veteran contends that he attempted to file a 
claim for service connection in 1992 at the VAMC in East 
Orange, there is no evidence of a claim form prior to 1999.  
The record reflects that the Veteran submitted a VA Form 21- 
526, Veteran's Application for Compensation or Pension, on 
September 17, 1999.   No claim for service connection for 
PTSD was received prior to that date.  

The Board acknowledges the Veteran's contention that he tried 
to file a claim for PTSD in 1992, but was given the run 
around by VAMC staff; however the evidence of record does not 
support this contention.  See July 2008 hearing transcript.  
1992 VA treatment records indicate that the Veteran sought 
treatment for PTSD, but do not indicate that he filed a claim 
for disability benefits.  See Brannon, supra.  Accordingly, 
the appeal cannot be granted.

Applying the statute and the regulations cited above, the 
Veteran is not entitled to an effective date earlier than 
September 17, 1999, for the award of service connection.  The 
statute is clear.  It states that the effective date of an 
award based on an original claim for service connection 
"shall not be" prior to the date of receipt of claim.  The 
regulation is also clear.  It states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  

The date of entitlement precedes the date of the claim here.  
Thus, the date of claim as the later date is the controlling 
date for the effective date assigned under the factual 
circumstances of this case.  See 38 U.S.C.A. § 5110(a) 
(effective date of original claim shall not be earlier than 
the date of receipt of application therefor).  Further, the 
Court has acknowledged that the effective date based on an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a casual connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  LaLonde 
v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 
10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 
391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  
Stated differently, based on the facts in this case, an 
effective date earlier than September 17, 1999, is legally 
precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  The Veteran's assertion that an earlier 
effective date is warranted for service connection for 
treatment for PTSD in 1992 is legally unsupported.  See 
Sears.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER


Entitlement to an effective date earlier than September 17, 
1999, for the award of service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


